106 F.3d 413
97 CJ C.A.R. 148
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lavern ABNEY, Plaintiff--Appellant,v.CITY OF TOPEKA, Defendant--Appellee.
No. 96-3178.(D.C.No. 95-4013-SAC)
United States Court of Appeals, Tenth Circuit.
Jan. 24, 1997.

Before BALDOCK, KELLY and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
LUCERO, J.


1
Plaintiff Lavern Abney appeals the district court's entry of summary judgment in favor of defendant City of Topeka.  See Abney v. City of Topeka, No. 95-4013-SAC, 1996 WL 254604 (D.Kan. Apr. 16, 1996).  Mr. Abney alleges he was denied a promotion in violation of the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-634.


2
Summary judgment is only appropriate if the "pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law."  Fed.R.Civ.P. 56(c).  We review the grant of summary judgment de novo, applying the same standard used by the district court.  Ball v. Renner, 54 F.3d 664, 665 (10th Cir.1995).  Upon careful consideration of the record, the briefs of the parties, the district court's order, and applicable law, we affirm for substantially the reasons stated in the district court's order.


3
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3